                   Case 3:20-cv-07811-RS Document 86 Filed 06/07/21 Page 1 of 2



 1   JAEMIN CHANG (SBN 232612)
     JChang@FoxRothschild.com
 2   FOX ROTHSCHILD LLP
     345 California Street, Suite 2200
 3   San Francisco, CA 94104-2670
     Telephone: 415.364.5540
 4   Facsimile:     415.391.4436
 5 RYAN A. ANDERSEN (Pro Hac Vice)
   ryan@vegaslawfirm.legal
 6 ANDERSEN LAW FIRM, LTD.
   3199 E. Warm Springs Road, Suite 400
 7 Las Vegas, CA 89120
   Telephone: 702.522.1992
 8
   JEFF NICHOLAS (Pro Hac Vice Pending)
 9 jnicholas@FoxRothschild.com
   FOX ROTHSCHILD LLP
10 2000 Market Street, Twentieth Floor,
   Philadelphia, PA 19103
11 Telephone: 215.299.2000

12   GUY LEWIS (Pro Hac Vice Pending)
     glewis@lewistein.com
13   THE LAW OFFICES OF GUY A. LEWIS
     12575 SW 67th Avenue
14   Pinecrest, FL, 33156
     Telephone: 305.442.1101
15
     Attorneys for Claimants First 100, LLC,
16   1st One Hundred Holdings LLC and Battle Born Investments
17

18                                  UNITED STATES DISTRICT COURT
19                                 NORTHERN DISTRICT OF CALIFORNIA
20                                     SAN FRANCISCO DIVISION
21   UNITED STATES OF AMERICA,                      Case No. 3:20-cv-7811-RS
22                                                  NOTICE OF DISASSOCIATION OF
                      Plaintiff,
                                                    COUNSEL
23           v.
                                                    Judge: Hon. Richard Seeborg
24   Approximately 69,370 Bitcoin (BTC), et al.     Courtroom: 3
                                                    Case Filed: November 5, 2020
25                                                  FAC Filed: November 20, 2020
                      Defendants.
                                                    Trial Date:   TBD
26

27   First 100, LLC, 1st One Hundred Holdings
     LLC and Battle Born Investments
28
                      Claimants.

      Notice of Withdrawal of Jaemin Chang        -1-               Case No. 3:20-cv-7811-RS
     123278953.1
                   Case 3:20-cv-07811-RS Document 86 Filed 06/07/21 Page 2 of 2



 1           TO THIS HONORABLE COURT AND ALL PARTIES THROUGH THEIR COUNSEL
 2   OF RECORD:

 3           PLEASE TAKE NOTICE that Jaemin Chang will no longer be associated with the law

 4   firm of Fox Rothschild LLP as of June 7, 2021. Please remove this attorney from any and all

 5   notices and the service list.

 6           Dwight Donovan of Fox Rothschild LLP has filed a Notice of Association of Counsel

 7   replacing the undersigned for all purposes.

 8
      Dated: June 4, 2021                          FOX ROTHSCHILD LLP
 9

10                                          By:         /s/ Jaemin Chang
                                                   JAEMIN CHANG
11                                                 JEFFREY NICHOLAS
                                                   (Pro Hac Vice Pending)
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      Notice of Withdrawal of Jaemin Chang          -2-                 Case No. 3:20-cv-7811-RS
     123278953.1
